DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on June 20, 2019, for application number 16/447,437. Claims 1-20 have been considered. Claims 1, 10 and 18 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 4 and 18 objected to because of the following informalities:  Regarding claim 4, line 2 recites “descriptive terms”, but it should be “the descriptive terms” for the antecedent basis issue. Further, considering the limitation includes “the model” and its context, the claim 4 should be dependent to the claim 3 rather than claim 1. Regarding claim 18, both lines 7 and 9 recites “and”. The first “and” should be deleted, and in lines 11-12 recites “image-pair parings”, however, it may be a typo of “image-page pairings” considering the context and comparing with similar occurring of the claims.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 10-16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, and 18-20 of U.S. Patent No. 10360258. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below and in the table. The instant application is differ with comparable terminology, such as “a set of images” and “an image cluster” from the ’258 patent. However, the inventive concepts described in each steps are substantially similar between each claims. Although the claims are not identical, they are not patentably distinct from each other because each claims 1-8, 10-16, and 18-20 of U.S. Patent No. 10360258 teaches every limitation of claims 1-8, 10-16, and 18-20 of the instant application. 
Instant Application 16/447,437
US Patent No. 10,360,258
1
A system, comprising a processor and executable instructions which, when executed by the processor, cause the system to perform 

A system, comprising a processor and executable instructions which, when executed by the processor, cause the system to perform 

wherein the operations further comprise indexing the selected image-page pairings annotated with one or more of the descriptive terms and wherein the index is used in subsequent searches.
2 and 18
wherein the operations further comprise indexing the selected image-page tuples annotated with one or more of the descriptive terms. (Claim 18) to facilitate a search performed on the index of annotated image-pair tuples.
3
wherein the operations further comprise training a model that is employed to assign weights to the 

wherein the operations further comprise training a model that is employed to assign weights to the 

wherein the model is a statistical model configured to assign different weights to descriptive terms obtained from different locations of a page.
4
wherein the model is a statistical model configured to assign different weights to descriptive terms obtained from different locations of a page.
5
further comprising resolving term duplication weighting and cross-cluster term weighting.
5
further comprising resolving term duplication weighting and cross-cluster term weighting.
6
wherein identifying the descriptive terms comprises selecting top weighted descriptive terms of the aggregated page information as the descriptive terms.
6
wherein identifying the descriptive terms comprises selecting top weighted descriptive terms of the aggregated page information as the descriptive terms.
7
wherein identifying the descriptive terms comprises selecting a set of terms having highest scores.
7
wherein identifying the descriptive terms comprises selecting a set of terms having highest scores.
8
wherein identifying the descriptive terms comprises ranking the descriptive terms into a ranked list of descriptive terms.
8
wherein identifying the descriptive terms comprises ranking the descriptive terms into a ranked list of descriptive terms.

A method, comprising acts of: aggregating page information from all pages associated with a set of images into aggregated page information; identifying descriptive terms from the aggregated page information to represent the set of images; and annotating selected image-page pairings of the set of images with the descriptive terms to produce annotated image-page pairings utilized in subsequent searches processed by a search system.
10
A method, comprising acts of: aggregating all page information of image-page tuples of an image cluster into aggregated page information; identifying descriptive terms from the aggregated page information to represent the image cluster; and annotating selected image-page tuples of the image cluster with the descriptive terms to produce annotated image-page tuples utilized in subsequent searches processed by a search system.
11
further comprising indexing the selected image-page pairings.
11
further comprising indexing the selected image-page tuples.
12
further comprising training a model that is employed to assign weights to the descriptive terms of a page.
12
further comprising training a model that is employed to assign weights to the descriptive terms of a page.
13
wherein identifying descriptive terms from the aggregated page information comprises selecting top weighted descriptive terms of the 

wherein identifying descriptive terms from the aggregated page information comprises selecting top weighted descriptive terms of the 

wherein identifying descriptive terms from the aggregated page information comprises selecting an optimum set of the descriptive terms based on system performance tradeoffs.
14
wherein identifying descriptive terms from the aggregated page information comprises selecting an optimum set of the descriptive terms based on system performance tradeoffs.
15
wherein identifying descriptive terms from the aggregated page information comprises selecting a set of terms having highest scores using a feature selection algorithm.
15
wherein identifying descriptive terms from the aggregated page information comprises selecting a set of terms having highest scores using a feature selection algorithm.
16
wherein identifying descriptive terms from the aggregated page information comprises ranking the descriptive terms into a ranked list of descriptive terms.
16
wherein identifying descriptive terms from the aggregated page information comprises ranking the descriptive terms into a ranked list of descriptive terms.
18
A non-transitory computer-readable storage medium comprising computer-executable instructions that when executed by a hardware processor, cause the hardware 

A non-transitory computer-readable storage medium comprising computer-executable instructions that when executed by a hardware processor, cause the hardware 

further comprising training a statistical model that assigns different term weights based on location of the descriptive terms in a page.
19
further comprising training a statistical model that assigns different term weights based on location of the descriptive terms in a page.
20
wherein identifying descriptive terms from the aggregated page 

wherein identifying descriptive terms from the aggregated page 


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Jing et al. (US Patent Application Publication US 20150142708 A1), referred to as Jing herein.
Wang et al., Duplicate-Search-Based Image Annotation Using Web-Scale Data, Proceedings of the IEEE, Vol. 100, No. 9, September 2012, referred to as Wang herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Jing in view of Wang.
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is prima facie to combine two compositions each of which is taught by the prior art to be useful for the same purpose, annotating of images (or “co-browsing”) (Frei, at ¶ [0010] and MPEP § 2144.06).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Regarding independent claim 18, Jing teaches “A non-transitory computer-readable storage medium comprising computer-executable instructions that when executed by a hardware processor (Jing, at ¶ [0055])), cause the hardware processor to perform acts of: 
aggregating page information from all pages associated with a set of images into aggregated page information (Examiner notes that considering broadness of the current language, the examiner interprets the limitation to prepare information by annotating a large number of images to provide search results with  those images in response to one or more search queries. Jing, at ¶¶ [0018] and [0019], teaches obtaining a large corpus of images that is accessible through the web and forming into a plurality of visual synsets, a “visual synset” is a cluster or group of visually similar images and associated labels, while each label (sometimes also referred to as “tag”) is of any length and include any alphabetic, numeric, or other characters.); 
identifying descriptive terms from the aggregated page information to represent the set of images (id. at ¶ [0021], image collection database include annotations, descriptions, captions or other labels and/or categorizations associated with the images, and to create annotations, the system identify semantic relationships ; and 
annotating selected image-page pairings of the set of images with the descriptive terms to produce annotated image-page pairings (Examiner notes that current claim set does not elaborate how the image-page parings is “selected”, and other “selecting” in the dependent claims may not corresponds to the image-page parings. Therefore, “selected” is interpreted as selected for annotation, and it does not have patentable weight. Further, the expression “image-page parings” is not found in the specification, but “image-page pairs” is described as image-page tuples which is clickable due to its page URL when web crawler gathered, as described at pars. [0024] and [0026] of original specification. id. at ¶ [0019], describes the system may automatically assign relevant annotations to describe the image, and the annotations used to describe the image may include multiple labels.); and”. However, Jing does not explicitly teach “indexing the selected image-page pairings based on the descriptive terms to facilitate a search performed on the index of annotated image-pair pairings.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that indexing the number of duplicate images by a term (id. at page 2712), and the inverted index built upon keywords and ODP topics for real-time search purpose (Wang, at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with indexing the images based on the descriptive terms as taught by Wang because it is crucial to develop techniques to 
Independent claim 1 is directed towards a system equivalent to a non-transitory computer-readable storage medium found in the independent claim 18, and is therefore similarly rejected.
Independent claim 10 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in the independent claim 18, and is therefore similarly rejected.

Regarding claim 2, Jing teaches all the limitations of independent claim 1. However, Jing does not explicitly teaches “wherein the operations further comprise indexing the selected image-page pairings annotated with one or more of the descriptive terms and wherein the index is used in subsequent searches.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that indexing the number of duplicate images by a term (id. at page 2712), and the inverted index built upon keywords and ODP topics for real-time search purpose (Wang, at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with indexing the images based on the descriptive terms as taught by Wang because it is crucial to develop techniques to quickly navigate users to their interested images due to the large number of web images (Wang, at page 2705).
Claim 11 is directed towards a method equivalent to a system found in claim 2, and is therefore similarly rejected.

Regarding claim 3, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teaches “wherein the operations further comprise training a model that is employed to assign weights to the descriptive terms associated with the aggregated page information.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that use a topic modeling approach to generate an explicit topic space which is learned from the open directory project (ODP) ontology which gives a ground-truth topic space, and the webpages associated with each tree node provide ideal training sets for topic learning, and learn a topic for each category based on its associated webpages, which is a TF*IDF-weighted vector of nonstop word terms (id. at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with training a model that is assign weights to the descriptive terms as taught by Wang because with an explicit topic space, real-time search services can be built so that given a textual query, its topic distribution can be retrieved instantly, this is crucial for real-time image annotation (Wang, at page 2713).
Claim 12 is directed towards a method equivalent to a system found in claim 3, and is therefore similarly rejected.

claim 4, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teaches “wherein the model is a statistical model configured to assign different weights to descriptive terms obtained from different locations of a page.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that suggest a novel mixture model for text mining (id. at page 2712), the model assign different weights which is a TF*IDF-weighted vector of non-stop word terms, learn a topic for each based on its associated webpages, and analyze the importance of various resources of surrounding texts (evaluate the effects of different text resources on annotation performance, and kept filename, qa, caption, title, and prevnext texts to balance precision and recall as described at page 2714.), and generate high quality n-grams from different resources independently (id. at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with the model is a statistical model to assign different weights to non-stop word terms obtained from different location of the surrounding text as taught by Wang because caching all surrounding texts of 2 billion images is impractical since it needs about 1-TB memory (Wang, at page 2714).
Claim 19 is directed towards non-transitory computer-readable storage medium equivalent to a system found in claim 4, and is therefore similarly rejected.

Regarding claim 5, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “further comprising resolving term duplication weighting and cross-cluster term weighting.” Examiner notes that term duplication weighting directs removing stop words using well-known TF-IDF technique as described at par. [0009] of original specification, however, cross-cluster term weighting is not defined in the specification. Therefore, the examiner interprets the cross-cluster term weighting as generating score to search candidate terms and top-scored terms are selected as cluster names while one document can appear in multiple clusters, and it is also one of the method of removing stop words. 
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that removing stop words using TF-IDF, ranking and top-scored n-grams are assumed as cluster names and documents containing the same selected n-grams are grouped together while one document can appear in multiple clusters, which constitute clusters which contain only stop words are removed (id. at page 2712).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with resolving term duplication weighting and cross-cluster term weighting as taught by Wang because stop words are meaningless in annotating clusters. 

Regarding claim 6, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises selecting top weighted descriptive terms of the aggregated page information as the descriptive terms (Jing, at ¶ [0045], teaches a label aggregator analyze labels or weighted labels for the images in image groups corresponding to 
Claim 13 is directed towards a method equivalent to a system found in claim 6, and is therefore similarly rejected.

Regarding claim 8, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises ranking the descriptive terms into a ranked list of descriptive terms (Jing, at ¶ [0046], teaches a ranking of a ranking of labels be incorporated in visual synset hierarchies with weighted labels.).”
Claim 16 is directed towards a method equivalent to a system found in claim 8, and is therefore similarly rejected.

Regarding claim 14, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “wherein identifying descriptive terms from the aggregated page information comprises selecting an optimum set of the descriptive terms based on system performance tradeoffs.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that limiting length of n-grams to n ≤ 3 for efficiency (id. at page 2712-2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with selecting an optimum set of the n-grams based on system performance tradeoffs as taught by Wang because a text mining approach for practical image annotation requires efficient, and generates specific

Claim 20 is directed towards a non-transitory computer-readable storage medium equivalent to a method found in claim 14, and is therefore similarly rejected.

Regarding claim 15, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises selecting a set of terms having highest scores using a feature selection algorithm (Jing, at ¶ [0045], teaches a label aggregator select only the top five, ten or other number of labels being annotated.).”
Claim 7 is directed towards a system equivalent to a method found in claim 15, and is therefore similarly rejected.

Allowable Subject Matter
Claims 9 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144